DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
The rejection to claims 20-21 and 35 have been withdrawn and is indicated as allowable subject matter.
Regarding claim 1, Applicant argues that the processor of Takeda is not a cloud processor (Cloud Computing can be defined as delivering computing power( CPU, RAM, Network Speeds, Storage OS software) a service over a network (usually on the internet) rather than physically having the computing resources at the customer location), and Takeda teaches The remote monitoring device 50, and the monitoring data file is sent from the controller 40 via the communication line DT, the monitoring data file to a load, such as a database for storing predetermined. Furthermore, when the escalator and verification of the abnormality is detected, for example, the monitoring data file stored in a database or the like for reproducing the sound data, the operating sound from a speaker (not shown) to output the escalator. 
Regarding claims 48-49 and 52, Applicant argues that Haruta does not detect the power consumption in a unit time, but only focuses on the traffic on an entrance and exit gate site. That is true, but Haruta discloses “according to a still further aspect of the present invention, there is provided a control apparatus for a passenger conveyor 
For the fore going reasons, the claims stand rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda Japanese Patent No. 2009012891-A.
Claim 1, Takeda teaches an escalator monitoring system Fig. 1, comprising a data collection device 10 disposed near parts of an escalator Fig. 1 that need to be monitored for collecting data of the parts 1; a data transmittal device 12 used to transmit data relevant to safe operation of the escalator Fig. 1, a cloud processor 40,50 used to receive the data relevant to the safe operation of the escalator Fig. 1, to compare it against a threshold value stored therein and derived from the parts in normal operating conditions, and to respond to comparison result, wherein the data collection device is a sound data collection device, a temperature collection device, a power collection device, or a vibration collection device Abstact P0091;0092. 
Claims 15 and 17, Takeda teaches the data collection device 10 is a sound data collection device, and the local data processing device obtains through a band-pass filter sound data of the parts relevant to the safe operation via 43 of the escalator within range of [F.sub.L, F.sub.H], calculates root-mean-square (RMS) value of the data via 40, and sends the RMS value to the cloud processor 40,50 where it is compared against a sound data threshold value of the metal parts via 100 derived when the metal parts operate in normal operating conditions and stored in the database of the cloud processor 40,50. 
Claim 16, Takeda teaches the data collection device 10 is a sound data collection device disposed near the contact position of parts Fig. 1, that is, a drive and a drive chain, a drive chain and a drive chain sprocket 4a or a step guide pad and a skirt panel, and used to calculate the special feature value of the data and send the special feature . 
Claim(s) 48-49 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haruta U.S. Patent No. 6,334,522.
Claim 48, Haruta teaches monitoring method for an escalator, comprising the following steps: using a people traffic sensor to detect people traffic entering into the escalator in a unit time; using an power sensor to detect the power consumption in a unit time; using a data transferring unit to transfer the people traffic detected in a unit time and the power consumption detected in a unit time to a local data processing device and a cloud processor, wherein the server determines the running condition of the escalator according to the relation between the people traffic in a unit time and the power consumption in a unit time to determine whether or not an alarm signal needs to be sent C8 L15-65. 
Claim 49, Haruta teaches the local data processing device or the cloud processor calculates a ratio between the power consumption in a unit time and the people traffic in a unit time and if the ratio changes abnormally, the local data processing device or the cloud processor will send an alarm signal and if the ratio does not changes abnormally but has a tendency to increase in a predetermined time and is greater than a predetermined threshold, the local data processing device or the cloud processor will send an alarm signal, wherein in the case that the escalator is in a standby running condition, the power sensor detects an average power in a predetermined period and if the average power is not in a predetermined threshold range stored in the local data 
Claim 52, Haruta teaches the local data processing device or the cloud processor is further configured that in a period beyond a predetermined threshold period, if the people traffic sensor detects that the people traffic is not 0 and the power sensor detects that the power consumption is a standby power output, the local data C8 L15-65.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 25-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda Japanese Patent No. 2009012891-A in view of Haruta U.S. Patent No. 6,334,522.
Claim 25, Takeda does not teach as Haruta teaches the data collection device is a people traffic sensor for detecting the people traffic entering the escalator in a unit time, and an power sensor for detecting the power consumption in a unit time, a data transferring unit transfers the people traffic detected in a unit time and the power consumption detected in a unit time to the local data processing device or the cloud processor, the local data processing device or the cloud processor determines the running condition of the escalator according to the relation between the people traffic in a unit time and the power consumption in a unit time to determine whether or not an alarm signal needs to be sent C8 L5-15. It would be obvious to one of ordinary skill to use the sensor of Haruta into the invention of Takeda for additional control and information to allow the system to run consistently. 
Claim 26, Takeda does not teach as Haruta teaches the local processing device or the cloud processor calculates a ratio between the power consumption in a unit time and the people traffic in a unit time and if the ratio changes abnormally, the local processing device or the cloud processor will send an alarm signal and if the ratio does not changes abnormally but has a tendency to increase in a predetermined time and is greater than a predetermined threshold, the local processing device or the cloud processor will send an alarm signal, wherein the escalator is in a standby running condition, the power sensor detects an average power in a predetermined period and if the average power is not in a predetermined threshold range stored in the local data 
Claims 28 and 29, Takeda does not teach as Haruta teaches the local data processing device or the cloud processor is further configured that in a period beyond a predetermined threshold period, if the people traffic sensor detects that the people traffic is 0 and the power sensor detects that the power consumption is not matched to a set power consumption when the people traffic is 0, the local data processing device or the cloud processor will send an alarm signal C8 L15-65. It would be obvious to one of ordinary skill to use the sensor of Haruta into the invention of Takeda for additional control and information to allow the system to run consistently. 
Allowable Subject Matter
Claims 20-21, 35-36 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 43-46 are allowed. A method of monitoring system using a temperature sensor to detect a handrail back surface when an escalator is in a closed down condition is not fairly taught in the prior art (Stahlhut U.S. Patent No. 5,785,165 teaches the temperature control but not at the handrail). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS